 TRIANGLE PLASTICS, INC.347TrianglePlastics,Inc.andInternationalUnion,United Automobile,'Aerospace and Agricultural Im-plement Workers of America(UAW). Case 7-CA-7323June 21, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS BROWNAND JENKINSOn February 17, 1971, Trial Examiner Herzel H. E.Plaine issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engaged incertain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dis-missed. Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order, asmodified below, of the Trial Examiner and hereby or-ders that the Respondent, Triangle Plastics, Inc., De-troit,Michigan, its officers, agents, successors, and as-signs,shall take the action set forth in the TrialExaminer's recommended Order, as modified herein.'In connection with his 8(a)(5) finding, predicated upon the Respond-ent's action in denying the Union access to the plant while in operation, theTrial Examiner ordered the Respondent to give unlimited access to the plantat any time during its operation. We find that such an order is too broad and,accordingly, we shall limit such visitation rights to reasonable times andplaces.1.Delete paragraph 2(a) of the Trial Examiner'srecommended Order, and insert in place thereof thefollowing:(a) On request, grant to the Union's representatives,at reasonable times and places, access to the plant whenin operation, in order to make their own observationsand studies of plant jobs, operating conditions, facili-ties, and like matters related to negotiation of a collec-tive-bargaining contract on behalf of the employees.2. Substitute the attached Appendix B for the TrialExaminer's Appendix B.CHAIRMAN MILLER,concurring:While I would find most of the Respondent'sspeeches within the protection of Section 8(c) of theAct, its statements to the effect that the bargainingwould determine whether the employeeswould have theUniontaints its course of conduct sufficiently to justifyan 8(a)(1) finding and remedial order.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, on request, grant to the representa-tives of the Union, International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), 'at reasonabletimes and places, access to the plant while in oper-ation, in order to make their own observations andstudies of plant jobs, operating conditions, facili-ties, and like matters related to negotiation of acollective-bargaining contract on behalf of the em-ployees-WE WILL NOT make coervice speeches or state-ments to you to discourage you from continuing asor becoming members of the Union. In particularWE WILL NOT suggest doubt of the Union'smajority,, represent that we have control overwhether the employees may have the Union orthat we have control over payment or waiver ofunion initiation fees or payment of union dues, orsuggest the futility of employees selecting theUnion because the Union would be unreasonableand the bargaining would not be successful, orurge employees to bring their problems and griev-ances to us while contract negotiations are inprogress.WE WILL NOT coercively interrogate you con-cerning your sympathy or support for the Union.WE WILL NOT in any like manner interfere withyour right to join, assist, or be represented by alabor union, or interfere with any of your rights ofself-organization and mutual aid guaranteed un-191 NLRB No. 66 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDder Section 7 of the National Labor Relations Act.TRIANGLE PLASTICS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,500 Book Building, 1249 Washington Boule-vard, Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONHERZELH.E. PLAINE,Trial Examiner:A Board order,Triangle Plastics, Inc.,166 NLRB 768(1967),enforced bythe UnitedStatesCourt of Appeals for the Sixth Circuit,N.L.R.B. v. Triangle Plastics, Inc.,70 LRRM 2702 (C.A. 6,February 6, 1969), directedRespondent to recognize and tobargain withthe Charging Party (the Union) as the collec-tive-bargainingrepresentative of theunitof production andmaintenanceemployeesatRespondent'sRoseville,Michi-gan, manufacturingplant. As aresult,negotiationsfor a con-tract began in April 1969.The negotiationshave brokenoff twice without a com-pleted agreement.The first series, begun in April1969, cameto a halt inOctober 1969. The secondseries, resumed in June1970,halted againin August 1970.Under thecomplaint(issued inthis case October 15 andamended October 20, 1970,and at trial,on a chargefiled May5, 1969,and amendedOctober 9, 1970), theRespondent ischarged with obstructingnegotiationsby denying the Union'sbargaining representatives access tothe plant togather infor-mation on operations and operating conditionsnecessary tofulfillthe Union's responsibility to bargainfor the employees.In addition,Respondent is charged with having impeded thenegotiationsby refusing, between November 19, 1969, andJune18, 1970, to supply the Union with pertinentwage data;and, with havingsought to unlawfully dissipatethe Union'sstrength and employee allegianceby coercive speeches to, andinterrogation of, employeesin April 1969 prior toand aboutthe time ofthe first bargaining session.Respondent's conductis variouslyalleged to violate Section 8(a)(l) and(5) of theNational LaborRelationsAct (the Act).Respondentby itsanswer denied any wrongdoing.'As theresult ofthe evidenceproducedat trial, Respondentacknowl-edges thatit refused to give theunion representatives theplant accessthey requested, but contends that Respondenthad no obligationto providethe accessand, if it did, theobligation was satisfiedby its offer,duringthe second series'Respondent's answer also had the appearance of denying that the Unionwas the bargaining representative of the unit employees However,at trial,counsel for Respondent clarified its position to state that Respondentconceded that the Union was the legal representative of the unit and thatRespondent recognized and was bargaining with the Union as such.of negotiating meetings,in June 1970, to allow access on aSunday(when the plant was not in operation).The case was tried December16-17, 1970,atDetroit,Michigan.Counsel for the General Counsel briefed his casein oral argument at the conclusion of the trial(Transcript pp.323-329).Counsel for the Respondent waived oral argumentand filed a written brief.Upon the entire record of the case,'including my observa-tion of the witnesses,and after due consideration of the briefs,Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Michigan corporation engaged in themanufacture and sale of plastic parts used in the automotiveindustry.Its plant is in Roseville,Michigan.During the fiscal year ending June 30, 1968, which periodis representative of its operations,Respondent sold and dis-tributed goods valued in excess of $50,000 from its plant inRoseville to points outside Michigan.Respondent is, as it concedes,an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.'The Union is, as the parties admit,a labor organizationwithin the meaning of Section2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Speechesand InterrogationFollowing the court enforcementof thebargaining order inFebruary1969, the Respondent and Union met in their firstbargaining meetingon April 14, 1969.Several daysbefore, on April8,Respondent assembled allof thebargaining unit employees of the three shifts in threeseparate meetings to tell them that company bargaining withthe Union was about to begin,and of certain things that wereon management's mind. Appearing and speaking for Re-spondent at all three meetings were the plant manager, GeneStiman;the personnel managerof theElectricalMechanicalDivision of Essex International,Jerry Shields (see fn. 3,supra);and the manufacturing manager of the same division,'Correctionsin the transcript of the testimony are set outin AppendixA [ommittedfrom publication]'Evidenceprovided by Respondent established(testimony of Jerry FShields division personnel manager of Essex International, Inc.) that Respondent(Triangle Plastics, Inc)is currently but one plant among seven inMichiganand Ohio, whocomprise the Electrical Mechanical Division ofEssex International,Inc.,which company acquiredsole ownership of Re-spondentinOctober1967, some months after the Board order directingRespondent to bargain was issued in the predecessor case,Triangle Plastics,Inc.,166 NLRB 768 (July 1967),supra.Itwas established that EssexInternational provides common management and centralized control oflabor relations for Respondent and its sister plants of the division, in addi-tion to being the common owner. Under the testsfor "single employer"developed by the Board,21stAnnualReport NLRB(1956) 14-15, restatedand approvedinSakreteofNorthern California v N.L.R.B.,332 F. 2d 902,905-908(C_A 9, 1964), cert.denied 379 U.S 961, and by theSupremeCourt inRadio and Television Broadcast TechniciansLocal Union 1264 v.BroadcastService of Mobile Inc,380 U.S. 255, 256 (1965),Essex Interna-tional, Inc.,would easily qualify as thesingle employer in this case. How-ever, bothRespondent and the General Counsel resisted the suggestion ofthe Trial Examinerthat the complaintbe amended to bring in Essex Interna-tional as aparty (either as the single employer or at least a joint employer).Because theGeneral Counselwas concerned that the amendment mightmuddy the connectionbetween this case and the predecessor case,supra,and might hamper completion of this casewhich he felthe had completedagainst the presently named corporateRespondent,and because he did notanticipate any problems of enforcementif he wereto prevail on the com-plaint as presentlyframed,the suggestion for amendment was not pressed. TRIANGLE PLASTICS, INC.349Leo Weber. Also present and introduced at the afternoonshift meeting was Foreman Gerald (Jerry) Stewart. The tran-scripts of what Stiman, Shields, and Weber said were stipu-lated into evidence as GC-2 (midnight speeches), GC-3 (dayspeeches) and GC-4 (afternoon speeches).Summarizing, the speeches were essentially similar at allthree meetings, opening on the note (with the speaker askingfor a show of hands) that less than a majority of the presentemployees were employed when the union organizing andBoard election took place in 1966, that even at that time theUnion did not represent the majority of employees, as shownby the 23-20 vote against the Union in the election, but thatthis fact was disregarded by the Board who relied upon repre-sentation cards (neglecting to mention the Board findings ofcompany misconduct that voided the election results). Never-theless, since the Board and Court had said, bargain with theUnion, the company was going to sit down and negotiate.However, the employees were warned to watch out and notbe fooled into joining the Union now by a Union promise ofwaiver of initiation fees that might not be waived later, be-cause, "the matter of initiation fees or the matter of uniondues, or for that matter, the matter of belonging to a unionis a bargaining matter and is something that has to take placebetween the UAW and Triangle." Of course (the speecheswent on) if Triangle agrees to a union shop clause then duesare required, but the employees should know the companywill protect them, "if there is one person who does not payinitiation fees then, by God, no one pays them."Whether the company and Union could ever agree on alabor contract (the speeches continued) is something we don'tknow. Of course, the company will bargain in good faith, butit is quite possible the Union will come in with unreasonabledemands and we (the company) will say "no." Then it willbe "business as usual" (the speeches concluded), meantimewe (the company)are goingto keep you informed, and youcome to us with your questions and problems.At each of the sessions, the employees were asked if theyhad any questions, and in response Personnel ManagerShields, Plant Manager Stiman, and Manufacturing ManagerWeber provided answers or comment amplifying or reiterat-ing the matters covered in the speeches. Shields and Stimanstressed heavily that the bargaining would determine whetherthe employees have the Union, and whether the employeesare to be in the Union and pay initiation fees and dues werebargaining matters.The speeches were not isolated from action.Former employee Christine Turcotte who worked in theafternoon, or second, shift was among .the employees whoattended the meeting of the afternoon shift on April 8, 1969,to hear the management speeches, exhibit GC-4. It was atthismeeting that Plant Manager Stiman introduced a newsupervisor, or foreman, Jerry Stewart, exhibit GC-4, page 1.Shortly thereafter, employee Turcotte came into the plantlunchroom, on the floor above the work areas. All of the girlsof the afternoon shift were there, said employee Turcotte, andthere was a paper on the table. According to employee Tur-cotte, Foreman Jerry Stewart sat nearby on the windowsill,about 8 feet away with the paper on the table in front of him.Employee Turcotte's leader, Fran Normile, asked her, saidTurcotte, to sign the sheet of paper. Turcotte asked why, andLeader Normile replied, that it was a paper that we did notwant the Union in the shop. Employee Turcotte told LeaderNormile that she wasn't going tosign.Employee Turcotteobserved the names of other girls on the paper but saw noth-ing else on it.Employee Turcotte also observed Foreman Stewart ob-serving her, and this was confirmed some days later whenForeman Stewart came by to fix the machine on which sheworked. He asked her why she wasn't as friendly with thegirls on the afternoon shift as with those on the night shift.'Employee Turcotte replied, because they (on the night shift)were more friendly to me than those on my shift. ForemanStewart then asked her why she hadn't signed hername to thesheet in the lunchroom, and she answered that she didn't likeit.He then suggested that she try to be more friendly with thegirlson her `shift.Neither Foreman Stewart, nor Leader Normile, nor otherwitnessor evidence was produced by Respondent to chal-lenge the testimony of employee Turcotte,and it stands un-contradicted and unimpeached.Section 8(a)(1) findingsThe complaint (par. 15(b)) charges that with 'the speechesof April 8, Respondent sought to unlawfully dissipate theUnion's strength and employee allegiance, by discouragingemployees from joining and becoming members of the Union,by indicating a fixed mind and intent not to agree to unionsecurity and checkoff provisions in the bargaining, by solicit-ing employee grievances, by advising it would not permit awaiver of union initiation fees for some of the employees, andby giving the employees the impression that selection of theUnion was'an act of futility since it was unlikely that bargain-ing would be successful. The complaintalso alleges (par.15(a)) that Foreman Stewart's interrogation of employee Tur-cotte concerning her union sympathies or support was coer-cive.The speeches and interrogation viewed together, and in thecontext of the contemporaneous fostering of an employeepetition to oust the Union as bargaining representative (notitself charged as an offense but amply attributable to Re-spondent), and in the context of Respondent's part miscon-duct "designed ... to induce employees to repudiate theUnion" (166 NLRB at 775) and more recent misconductblocking the Union from obtaining access to requisite plantinformation for bargaining (discussedinfra),constituted partof a pattern of deliberate efforts by Respondent to interferewith and restrain employee support of the Union.The thrust of the speeches was to divide the employeesfrom the Union, using more that just views, argument, oropinion permitted under Section 8(c) of the Act. The Union'smajoritystatuswasquestioned.Whether the employeeswould even have the Union was misrepresented to be theemployer's choice (at the bargaining table), and the paymentor waiver of initiation fees and payment of dues was likewisemisrepresented to be under the employer's control. True,there wasa passingreference to "personal choice" for em-ployees insigning unioncards. But the differences betweenemployee self-organizational rights, on the one hand, andobligations under union shop clauses, on the other, werecompletely blurred in the total utterances designed to dis-courage the employees from affiliating with the Union now.An employer's speech, made to influence employees in theexercise of their organizational rights, is judged as a wholeand not by dissecting it into separate statements,Daniel Con-struction Co. v. N.LR.B.,341 F. 2d 805, 811 (C.A. 4, 1965),cert. denied 382 U.S. 831.It was suggested to the employees that selecting the Unionwas an act of futility, since it was likely that the Union wouldmake unreasonable demands which the Respondent, bargain-ing in good faith, would have to reject. The bargaining wouldaccomplish no more, it wassaid,than making the present'The evidence in the case showed greater union strength m the nightshift than in the other shifts, with the two employee representatives on thenegotiatingcommittee coming from that shifft. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDcompany policies (set forth in the booklet, exh. R-11) theagreement.Lastly, the employees were urged as the negotiations pro-gressed to bring their questions and grievances to the manage-ment.Compare,N.L.R.B. v. Fosdal,367 F. 2d 784 (C.A. 7,1966), holding the employer's direct dealings with employees,while their union representatives were trying to negotiatewith the employer, was a Section 8(a)(1) effort to underminethe Union's majority.In the context of Respondent's other antiunion conduct, towhich reference has already been made, Respondent'sspeeches as bargaining was about to commence, viewed intheir entirety, constituted violations of Section 8(a)(1).N..L.R.B. v. Zelrich Co.,344 F. 2d 1011, 1013 (C.A. 5, 1965).Similarly, the contemporaneous interrogation of employeeTurcotte concerning her support of or sympathy for theUnion violated Section 8(a)(1).N.L.R.B. v. Moore's SeafoodProducts,369 F. 2d 488, 489 (C.A. 7, 1966).B. Plant AccessIn the bargaining sessions the union-employee committeecomprised Jack Balsley, president of UAW Local-189, FrankLaBita,UAW international representative (for the 1969meetings), succeeded by Steven Yokich also an UAW inter-national representative(for the 1970meetings),and em-ployees Roberta Wieczorek and Gloria Ferrell, both of thethird or midnight shift. Local President Balsley and Interna-tional Representative LaBita (succeeded by Yokich) were theprincipal spokesmen for the employees.''Union Representative LaBita testified only briefly and limitedly on afew matters. It turned out, as the record and recitals of the evidence hereinreflect, that the testimony material to this decision was provided by others,and his testimony,from the standpoint of use, was merely cumulative.Nevertheless,counsel for Respondent argues it was prejudicial error torefuse to strike all of LaBita's testimony,because counsel was given permis-sion to make only limited inspection of a pad or sheaf of notes that LaBitahad in his possession in the courtroom.The notes were jottings made by negotiator LaBita in the course of the1969 bargaining sessions.The Trial Examiner adopted the standard that ifthe negotiators used their notes of the bargaining meetings to refresh recol-lection in testifying or to prepare for testifying,the notes were to be madeavailable for inspection, if requested by cross-examining counsel.This rulewas applied, and availed of by counsel for Respondent,in cross-examiningUnion President Balsley, who used his notes in testifying.In LaBita's case, counsel for Respondent objected to LaBita using the padof notes he carried with him to the stand; and, without waiting for a ruling,LaBita voluntarily removed the notes. He also testified at a later point thathe had not used the notes to prepare for testifying,that he found the padthe first morning of the trial and brought it with him.During his direct testimony,LaBita indicated need of help to rememberthe negotiating meeting dates. He was allowed to bring his notes back to thestand and he looked at the tops of the pages to get the dates. He alsovolunteered that he glanced at the first page. That constituted the only useLaBita made of the notes.Counsel for Respondent was given a postponement for cross-examiningLaBita, that carried over to the next day, in order to read LaBita s lengthypretrial affidavits given to the Board. On resuming with LaBita the next day,Respondent's counsel then demanded the right to inspect all of'LaBita'snotes. The Trial Examiner ruled that counsel for Respondent could examinethe first page of the notes and the tops of the pages showing the dates-theonly portions the witness had used on the stand or inpreparation. Where-upon Respondent's counsel declined to proceed further with cross-examina-tion,and moved to strike all of LaBita's testimony.The motion was denied.On the propriety of the ruling, it is to be noted that LaBita's jottings werenot Jencks Act (18 U.S.C. 3500) statements made to or in possession of theBoard, comparePalermo v. United States,360 U.S. 343 (1959) Had theybeen,Respondent would have been entitled to examine them irrespectiveof use by the Board or the witness,under the Board's Regulations Sec.102.118 (substantially adopting the Jencks Act provisions following theJencks decision,353 U.S. 657). Hence whether thenotes wereused by thewitness LaBita was material in determining whether Respondent mightFor the employer the negotiating team, comprised Re-spondent's lawyer, Richard Fritz, who was Respondent'sprincipal negotiator,,Personnel Manager Shields,and PlantManager Stlman,At the outset of negotiations the union negotiators, LaBitaand Balsley, requested of Respondent's negotiators permis-sion to enter the plant to observe the plant operation. Therequest was denied by Respondent's chief negotiator, LawyerFritz.Thereafter the request, was renewed and deniedthroughout the negotiating meetings, according to the unionand employee witnesses; and it was conceded by Lawyer Fritzthat the Union repeatedly asked permission to visit the plantand that he repeatedly denied,the request.'Lawyer Fritz testified that he refused plant access to theunion negotiators because it never seemed to him that theUnion was hindered in any respect in making proposals forjob classifications, money, seniority, or any item. So, he con-tinued, he said to the union negotiators, you don't seem toneed anything, tell me why you need plant access, and hear-ing nothing, the answer was no. -The Union told Lawyer Fritz why it wanted plant access,and put its reasons in writing. Exhibits GC-9 through GC-16comprise an exchange of correspondence covering the subject(as well as some others), between the Union's Lawyer Rossenand Respondent's Lawyer Fritz, April 18, 1969, following thefirst negotiating meeting, to November 18, 1969, after the1969 meetings had broken off. The Union's reasons, initiallygiven in short form as a need to "inspect the jobs and theworking conditions for aid in contract negotiations," exhibitGC-9, were spelled out in detail in 12 paragraphs of exhibitGC-14. Summarized, the reasons included the need: to deter-mine whether present jobclassificationsand pay rates fitcompany descriptions, classifications, and pay rates, and ac-curately reflect job content; to relate this information, whenobtained, to company proposals on seniority,, layoffs, andrecall; to evaluate and negotiate two new job, classificationsproposed by the company; to evaluate the spacing of pressesand machines, and their condition, as well as the conditionof benches and tools, in relation to working, conditions andsafety of employees; , to inspect and evaluate the, first aid,lunch, and restrooms; to determine the need for new safetyglasses or work gloves and the need for any other reasonableprovisions 'for health and safety of employees, includingevaluation of contract proposals for washup and rest periods;and to be aided by on-the-spot communication with em-ployees concerning working conditions that might be affectedby a, new contract.'compel inspection of them,Lennon v. United States,20 V. 2d490,494 (C.A.8, 1927). It was determined that the witness had not used them in prepara-tion for trial and had made only the linuted'use on the,-stand,alreadydescribed.Inspection was thus a matter of discretion.In myjudgmentRespondent's counsel was indulging in gamesmanship,having initiallyblocked the witness from use of the notes ass. general aid to recollection andnow proposing to use them as counsel's general aid in challenging thewitness' recollection.Hence I limited counsel to an inspection of only thevery small part of the notes-that the witness had used. It would appear thatthere wasneither legalnor prejudicial error.'Personnel, Manager Shields also testified to at least four such requestsfor plant access concerning which he had taken notes, including the firstrequest by Union Representative LaBita at the first negotiating session April14, 1969, and a more recent request by Union Representative Yokich whenthe second series of negotiations resumed on June 17, 1970.'In this latter connection, employees Wieczorek and Ferrell pointed outthat they experienced difficulty in explaining to union representativesLaBita andBalsley someof the physical problems in the plant; and employeeWieczorek testified that LaBita brought this difficulty to the attention of thenegotiators in one of the sessions when he renewed his requestfor plantaccess,stating that he had to guess about the things the girls were tellinghim. TRIANGLE PLASTICS, INC.351The position of Respondent's Lawyer Fritz, from first tolast, in writing and orally, was that the Union's reasons werenot good reasons because the union negotiators did not anddo not need this information-in order to bargain, particularlysince some bargaining has been taking place. Hence, saysFritz, the Union has provided no reason for plant access and'without a reason plant access will not be granted by theRespondent.'Union President Balsley testified that he has negotiatedcollective-bargaining contracts since 1951, and handles con-tract negotiations involving some 43 plants in the greaterDetroit area. Inspection of plant operation is necessary forcontract negotiations, he said, in order to understand theplant layout, the types of operation, the machinery, the extentof automation, comparison of job classifications, safety, andhealth problems. He further testified that in his other contractnegotiations he has routinely been permitted'plant visitationin connection with both initial contract negotiations andother and later phases of negotiations. He listed by name anumber of the plants where this right has been accorded andtestified that plant access had never been denied him exceptin the case of this negotiation.Union Representative LaBita, a negotiator with,26 years ofexperience, and Union Representative Yokich, with 8 yearsof negotiating experience, gave similar testimony on thenecessity and utility of visual surveys of plant operation innegotiation.Yokichnotedamong other things theinadequacy of written job descriptions, and the correlationbetween proper work classification of employees and theirrights relating to seniority, overtime, and layoffs. Yokich andLaBita also testified that they had never encountered a refusalof such access, and they named plants in Detroit and thesurrounding area where access for making visual surveys hadbeen accorded to them.'At the resumed negotiations on June 17, 1970, Union Rep-resentative Yokich requested again the previously denied per-mission for access to the plant in operation. This time, ac-cording to both Yokich and Union President Balsley, LawyerFritz stated that, while there was no change in position,Respondent would be willing to consider a visit by unionrepresentatives to the plant on a Sunday when the plant is notin operation, with Plant Manager Stiman demonstrating theoperation of the machinery. Balsley and Yokich testified thatthey refused the offerstating,said Balsley, that they did notwant to watch supervision operate the machinery, but wantedto see the regular employees at their regular positions per-forming in the various phases of operation.°Lawyer Fritz' stated assumption at trial that the question of access wasnow mooted because there is "complete agreement" on the contract, wasfactually erroneous, and he made no effort to support his assumption. Thedetailed testimony on where the parties stood, by Union RepresentativeYokich and Balsley (with some support from Personnel Manager Shields),and with no contradiction by Shields or Fritz, indicated that the documentof October 1, 1970, exh. R-10(b), to which Fritz referredin assuming "anagreement," was a combination of some few tentative agreements reachedby the parties and the balance mostly proposals of the Respondent on whichthere was no agreement. Yokich's summary was that there was agreementon some noneconomic matters, substantial disagreements on others, andnone, and no negotiations yet, on economic matters.'There was testimony in the case about proposals and counterproposalsfor plantaccess inconnection with the proposed grievance procedure. Thattestimony is no part of this issue.Section 8(a)(5) finding"There can be no question of the general obligation of anemployer to provide information that is needed by the bar-gaining representative for the proper performance of its du-ties."N.L.R.B. v. Acme Industrial Co.,385 U.S. 432, 435-436 (1967).Refusing to let the Union make its own studies of plant jobsand operating conditions in the plant, as Respondent didhere, violated that obligation and Section S(a)(5J of the Act.McGraw Edison Co. v. N.L.R.B.,419 F.2d 67, 77 (C.A. 8,1969). The Union was not required "to play a game of blindman's bluff,"Fafnir,Bearing Co. v. N.L.R.B.,362 F.2d 716,721 (C.A:, 2,- 1966); quoted with approval by the SupremeCourt inAcme, supra;385 U.S. at 438, fn. 8; and was notobliged to depend on what the employees told it about whatwas going on in the plant, in place of its own inplant study,Waycross Sportwear, Inc. v. N.L.RB.,403 F. 2d 832, 836(C.A. 5, 1968).Offering to allow the union representatives to see the planton Sunday when it was not in operation was hardly a compli-ance with the good-faith bargaining obligation of Respond-ent.Respondent had no reason for denying the union represent-atives plant access to make their own observations in prepar-ing for and continuing bargaining, other that its chief negotia-tor's view that the union representatives did not need theinformation in order to bargain adequately. He testified thatthere was no particular, additional reason.'° The fact that theUnion was able to make tentative proposals to get bargainingunder way, and to engage in some bargaining on proposalstypical of most collective-bargaining contracts, did not entitleRespondent to judge that the Union had no need for theinformation to be derived from its independent, firsthandview of the plant operation. The Union's request was timelyand reasonable and supported by a need. Respondent's denialof union access to the plant for this proper informationalpurpose was arbitrary and has hindered negotiations. Thedenial constitutes an independent Section 8(a)(5) violation ofRespondent's duty to bargain in good faith.Waycross Sports-wear, Inc. v. N.L.R.B., supra,403 F. 2d 832, 836.C.Wage InformationThe alleged failure of Respondent to furnish wage informa-tion requested by the Union related to the period November19, 1969, to June 18, 1970.The holding of bargaining meetings had broken off follow-ing the October 2, 1969, meeting, according to Union Presi-dent Balsley, "as a result of the impasse in negotiations," butcorrespondence between the parties continued.In a letter of November 18, 1969, exhibit GC-16, from theUnion's Lawyer Rossen to Respondent's Lawyer Fritz,Rossen reiterated the necessity for union access to the plantin order to adequately negotiate matters that had been laidaside or passed over in an effort to keep negotiations going.In the last paragraph of the letter Rossen also requested that10Respondent's counsel sought to show through testimony of PersonnelManager Shields that Union Representative LaBita had a frivolous or dis-ruptive motive in requesting plant access because at one point LaBita sug-gested if he ever got the permission he might march through the plant withthe largest UAW sign he could find. Respondent's negotiator Fritz put theincident in perspective by recognizing that the remark was said laughinglyand in a jocular vein. Fritz also eliminated a like argument that LaBita hadnot bargained in good faith because LaBita had said at one point he wouldn'tsign the filthy rag or agree to anything put out by Respondent, by noting thatthis was simply an outburst on a particular item, such as each of the negotia-tors had indulged in from time to time, and that it was not significant in thebargaining. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDhe be sent "any changes in the rates of employees in the unitsince the parties first commenced negotiations on April 14,1969."This request on November 18, 1969, for changes in ratessince April 14, 1969, was at least partly if not entirely a stalerequest, since the Respondent had supplied the Union withwage information and information of changes in the 1969meetings, specifically the wage data on each unit employee atthe start of negotiations, exhibit R-2, dated April 14, 1969(Fritz to LaBita), and the changes (a general 9 cents-per-hourincrease) proposed June 16, 1969, and made effective July 1,1969, by a posted notice to employees, June 18, announcedby Respondent and the Union jointly, see exhibits R-5, R-6(a), and R-6. In the course of the discussions leading to thejoint announcement,the union, negotiators were informedthat it had been company policy to make an annual wageadjustment at midyear and the company desired to continuethe practice,without prejudice to the pending contractnegotiations, offering the Union the opportunity to join in theannouncement for July 1, 1969.Apparently there were no further changes in wage rates in1969 after July 1, and a simple one-sentence letter to thateffect, from Respondent to the Union would, if made, havetaken care of the request of November 18 for information onchanges effected to that date.In 1970, Respondent notified the Union by letters April27,1970, exhibit GC-17 (Respondent's Lawyer Kreger to UnionPresident Balsley), and May 12, 1970, exhibit GC-18 (Kregerto Balsley), of certain proposed job classification changes anda proposed increase in the rate for inspectors. As a result, saidBalsley, he requested renewed bargaining sessions,and bar-gaining resumed at meetings on June17, July 14, and August4, 1970, when it was broken off again. Meantime on notice tothe Union, May 27, 1970, exhibit R-8 (Kreger to Balsley),and June 18, 1970, exhibit GC-19 (Plant Manager Stiman toBalsley), and posted announcement by Respondent andUnion to the employees on June 23, 1970, exhibit R-9, Re-spondent put into effect on July 1, 1970, a general 10-cents-per-hour wage increase.Conclusion-DismissalIt is thus apparent that Respondent has not failed to supplythe Union with wage information. There was, technically, alapse in response following the letter request Respondentreceived on November 19, 1969, asking for any changes sinceApril 14, a lapse that Respondent might have avoided witha response to the Union saying in effect, no changes since July1,1969, and you (the Union) already have in hand thechanges made before then. However, the request itself wasout of keeping with what had transpired in supplying wageinformation between April 14 and July 1, and the stalenessof the request may well have been the fault in not drawing afurther reply from Respondent until changes did begin tooccur in 1970. In any event there is no basis for finding thatthe technical lapse in response was a bad-faith lapse or thatithindered the bargaining.Accordingly, amended paragraph 14(a) of the complaint,and the Section 8(a)(5) and (1) charge under it, should bedismissed.2.By arbitrarily refusing union representatives access tothe plant in operation in order to make their own studies andobservations of the plant jobs, operating conditions, andfacilities for purposes of negotiating an initial collective-bar-gaining contract on behalf of the employees, Respondent hascommitted an unfair labor practice that has hindered con-tract negotiations and breached Respondent's duty to bargainin good faith, in violation of Section 8(a)(5) of the Act.3.The described unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. The charge under paragraph 14(a) of the complaint thatRespondent refused to supply wage data to the Union, be-tween November 19, 1969, and June 18, 1970, was not estab-lished and should be dismissed.THE REMEDYItwill be recommended that Respondent(1) cease and desist from its unfair labor practices;(2) give the Union's representatives access to the plantwhile in operation, at any or all of the three shifts, to maketheir own observations and studies of plant jobs, operatingconditions, facilities, and like matters related to negotiationof a collective-bargaining contract; and(3) post the notices provided for herein.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following recommended:"ORDERRespondent,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Making coercive speeches or statements to employeesto discourage them from continuing as or becoming membersof the Union, particularly by suggesting doubt of the Union'smajority,misrepresenting theEmployer's control overwhether the employees may have the Union and over thepayment or waiver of union initiation fees and payment ofunion dues, suggesting the futility of employees selecting theUnion because the Union would be unreasonable and thebargaining would not be successful, and urging employees tobring their problems and grievances to management whilecontract negotiations are in progress.(b)Coercively interrogating employees concerning theirsympathy or support for the Union.(c) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedunderSection 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) On request, grant to the Union's representatives accessto the plant when in operation, at any or all of the three shifts,in order to make their own observations and studies of plantjobs, operating conditions, facilities, and like matters relatedto negotiation of a collective-bargaining contract on behalf ofthe employees.(b) Post in its plant at Roseville, Michigan, copies of theattached notice marked "Appendix B."12 Immediately uponCONCLUSIONS OF LAW1.By coercive speeches to all employees, that exceeded thepermissive limits of Section 8(c) of the Act and were designedto divide the employees from the Union as collective bargain-ing was about to commence,and by contemporaneous sepa-rate coercive interrogation concerning employee sympathy orsupport for the Union, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act." In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Order herein shall, as providedin Section 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings,conclusions, and order,and all objections theretoshall be deemed waived for all purposes.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall be changed to read TRIANGLE PLASTICS,INC353receipt of copies of said notice,on forms to be provided by(c)Notify the Regional Director of Region 7, in writing,the Regional Director of Region 7 (Detroit,Michigan),thewithin 20 days from the date of the receipt of this decision,Respondent shall cause the copies to be signed by one of itswhat steps the Respondent has taken to comply therewith."authorized representatives and posted,the posted copies toIT IS FURTHER ORDERED that amended paragraph 14(a) ofmaintained for a period of 60 consecutive days thereafter inthe complaint be dismissed.conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered,defaced,or covered by any other material.In the event that the recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read"Notify"Posted pursuant to a judgment of the United States Court of Appealsthe Regional Director of Region 7, in writing, within 20 days from the dateenforcing an order of the National Labor Relations Board "of this Order,what steps Respondent has taken to comply therewith "